—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent, Barbara G. Zambelli, a Justice of the County Court, Westchester County, from deciding any motions submitted by the petitioner to the County Court, Westchester County, and application for leave to prosecute the proceeding as a poor person and for the assignment of counsel.
Ordered that the application for leave to prosecute the proceeding as a poor person is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
*244“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought. Ritter, J. P., Santucci, Joy and Luciano, JJ., concur.